Exhibit 10.1

December 18, 2008

Warren D. Knowlton

Graham Packaging Company

2401 Pleasant Valley Road

York PA 17402

Dear Mr. Knowlton:

Reference is made to your Employment Agreement with Graham Packaging Company,
L.P. (the “Company”) and Graham Packaging Holdings Company (“Holdings”), dated
as of March 28, 2007 and effective as of December 4, 2006 (the “Agreement”).

This letter agreement sets forth certain proposed changes to the Agreement that
will become effective if you choose to execute this letter agreement in the
space provided below and return it to the Company. Capitalized terms used herein
without definition shall have the meanings assigned to such terms under the
Agreement.

 

  1. Position and Term. Executive hereby agrees to resign as Chief Executive
Officer of the Company (“CEO”) on December 31, 2008. In addition, Executive
agrees to serve as the Executive Chairman of the Board for a period commencing
on the date of Executive’s resignation as CEO and ending on December 31, 2009
(the “Chairmanship Term”). The Chairmanship Term shall only be extended by
mutual written agreement of the Company and Executive (but will be deemed to be
part of the Employment Term for purposes of the Employment Agreement). During
the Chairmanship Term, the terms of Executive’s services for the Company shall
continue to be governed by the terms of the Employment Agreement, except as
otherwise specified herein.

 

  2. Duties. During the Chairmanship Term, Executive’s duties shall be to
evaluate (and provide advice to the Board regarding) the Company’s senior
management team. Executive also shall perform such other duties reasonably
assigned to him by the Board from time to time and use his reasonable best
efforts to promote the interests of the Company. Executive will serve as
Executive Chairman on a part-time basis.



--------------------------------------------------------------------------------

Warren D. Knowlton Agreement

December 18, 2008

 

  3. Base Salary; Annual Bonus; Other Benefits. During the Chairmanship Term,
the Base Salary and Annual Bonus remain unchanged and Executive shall remain
entitled to the benefits specified in Article 5 and Section 6.5 of the
Agreement.

 

  4. Pension Payment. Notwithstanding anything contained in the Agreement,
Executive shall be entitled to receive the pension payments described in
Section 6.2 of the Agreement, contingent upon Executive’s continued employment
as CEO or service as Executive Chairman continuously through December 31, 2009.

 

  5. Options. For purposes of Executive’s time-based and performance-based
option agreements, Executive shall be deemed not to have terminated employment
with the Company and Holdings until such time as Executive resigns as Executive
Chairman of the Board. In addition, Section 4(a) of Executive’s time-based
option agreement is hereby deleted and replaced with the following:

“The Option shall become exercisable with respect to 20% of the Units on
December 4, 2007, an additional 40% of the Units on December 31, 2008, an
additional 20% of the Units on December 4, 2009 and an additional 20% of the
Units on December 4, 2010 if Optionee remains in the continuous employ of the
L.P. as of each such date.”

For purposes of Sections 3, 7 and 19 of each of Executive’s time-based and
performance-based option agreements, the parties hereby agree that the term
“Effective Time” shall mean December 4, 2006.

 

  6. Termination. The Chairmanship Term may be terminated for the same reasons
(and pursuant to the same procedures and with the same results), as the
Employment Term could be terminated under Article 7 of the Employment Agreement.

Except as expressly set forth herein, all of the terms and conditions of your
Agreement shall continue in effect as set forth in the Agreement.



--------------------------------------------------------------------------------

Warren D. Knowlton Agreement

December 18, 2008

If the provisions of this letter agreement are acceptable to you, please
indicate your agreement to the above by signing in the space provided below.

 

Very truly yours,

GRAHAM PACKAGING COMPANY, L.P. By:  

/s/    Mark S. Burgess        

Name:   Mark S. Burgess Title:   Chief Operating Officer/Chief Financial Officer

 

Acknowledged and agreed GRAHAM PACKAGING HOLDINGS COMPANY By:  

/s/    Mark S. Burgess        

Name:   Mark S. Burgess Title:   Chief Financial Officer, Assistant Treasurer &
Assistant Secretary

Agreed and accepted as of the date first above written:

 

/s/    Warren D. Knowlton        

Warren D. Knowlton